Citation Nr: 1810309	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

In a July 2012 decision, the Board recharacterized the Veteran's claim from entitlement to service connection for PTSD to separate claims of entitlement to service connection for PTSD and for acquired psychiatric disabilities other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the Board denied service connection for PTSD and remanded the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD for further development and adjudication.

The claim of entitlement to service connection for an acquired psychiatric disability other than PTSD was remanded for additional development in October 2014, February 2016, April 2017, and October 2017.   The case is now once again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim again; however, further development of the record is required to ensure compliance with the Board's prior remand instructions and to address arguments made by the Veteran's representative.  



The Board previously remanded the claim in October 2017 to obtain an addendum opinion from the clinician that provided an April 2017 medical opinion regarding the etiology of the Veteran's depression.  The Board specifically took issue with statements made by the clinician to the effect that the record was silent for psychiatric symptoms prior to the Veteran's 2008 Compensation and Pension examination.  The Board noted that these statements by the reviewing clinician were not true and specifically pointed to a positive depression screening in December 2007 and a January 2006 Beck Depression Inventory that found evidence of significant depression symptoms.  The Board's remand specifically required the reviewing clinician to take into consideration and cite to this evidence when formulating an opinion.  

Based on the Board's October 2017 remand, another medical opinion was obtained from the same clinician in December 2017.  As with her prior opinion, the reviewing clinician ignored evidence showing the Veteran did in fact exhibit symptoms of depression prior to 2008.  The reviewing clinician instead stated that the records were "completely silent regarding any reported psychiatric symptomatology prior to [the Veteran's] 2008 C&P exam."  Because the reviewing clinician did not comply with the Board's remand instructions, the claim must again be remanded to obtain another opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that remand is necessary to account for arguments made by the Veteran's representative suggesting that the Veteran's psychiatric symptomatology may be due to his service-connected disabilities.  See Appellate Briefs received January 2017 & 2018.  Any medical opinion obtained on remand should also address this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated/outstanding medical treatment records not already associated with the claims file that are relevant to the Veteran's claim.

2.  Obtain a medical opinion from an appropriately qualified clinician other than the clinician that offered the December 2017 medical opinion, to assess the nature and etiology of the Veteran's claimed acquired psychiatric disability other than PTSD.  The claims file should be made available to, and be reviewed by, the reviewing clinician.  If the reviewing clinician determines that examination of the Veteran is required to offer the requested opinions, such should be accomplished.  

The reviewing clinician should identify all acquired psychiatric disabilities present during the appeal period other than PTSD.  For each identified acquired psychiatric disability, the reviewing clinician should answer the following questions:  

a).  Is it at least as likely as not (a 50 percent or higher probability) that any acquired psychiatric disabilities other than PTSD had there onset in or are otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that any acquired psychiatric disabilities other than PTSD were caused by any service-connected disability?

c).  Is it at least as likely as not (a 50 percent or higher probability) that any acquired psychiatric disabilities other than PTSD were aggravated by any service-connected disability?

The reviewing clinician's opinion(s) must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

The reviewing clinician should accept as true the Veteran's account of coming under sniper and mortar fire while serving in Vietnam and his account of witnessing Vietnamese civilians killed when their bus hit a land mine. 

All opinions must be accompanied by supporting rationale.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3.  Then, the AOJ should readjudicate the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case (SSOC) should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




